Claim Rejections - 35 USC § 112
1	This action is responsive to the amendment filed on April 12, 2021.
2	The cancellation of claims 108-111 is acknowledged. Pending claims are 98-102, 104-107 and 112-116.
EXAMINER’S AMENDMENT
3	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert J. Sovesky on April 15, 2021.
The application has been amended as follows: 
In the claims:
Please cancel claim 107.
In claim 116, at line 2, replace “ 0.01%” by -- 0.1% --.
4	Claims 98-102, 104-106 and 112-116 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
5	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record (US 2007/0131136 A1) teaches a method for coloring wood comprising the step impregnating the wood with a wood coloring composition comprising pigment aqueous dispersion of micronized inorganic pigments include carbon black, zinc oxide and titanium dioxide (see page 3, paragraph, 0039), wherein the micronized inorganic pigments have particle sizes in the range of 0.001 to 25 microns (see page 3, paragraph, 0043) and OC, wherein the polymeric additives selected from the polymers and the copolymers as recited in the recent amended claims. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of wood pigment and wood treatment formulations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EISA B ELHILO/            Primary Examiner, Art Unit 1761